Citation Nr: 0600130	
Decision Date: 01/04/06    Archive Date: 01/19/06

DOCKET NO.  02-08 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a seizure disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel




INTRODUCTION

The veteran served on active duty from December 1998 to 
August 1999.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of  December 1999 from the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the issue on appeal. 

In December 2003 the Board remanded this matter for further 
development.  Such development was accomplished and the 
matter was returned to the Board.  The Board remanded this 
matter a second time in April 2005 to schedule the veteran 
for a hearing before a Veterans Law Judge at the RO (Travel 
Board hearing), after the veteran requested such a hearing in 
March 2005.  Such hearing request was later canceled in 
September 2005.  

This case has been returned to the Board for further 
appellate consideration.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.

2.  The competent medical evidence reflects that the veteran 
does not have a seizure disorder.  


CONCLUSION OF LAW

A seizure disorder was not incurred in or aggravated by 
service, nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 
2002 & Supp. 2005), 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The Board finds that any 
defect with respect to the VCAA notice requirement in this 
case was harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.

In the present case, the veteran's claim seeking entitlement 
to service connection for a seizure disorder was received in 
August 1999.  After adjudicating the veteran's claim in 
December 1999, the RO provided initial notice of the 
provisions of the VCAA in a July 2001 letter.  In this 
letter, the veteran was told of the requirements to establish 
service connection, of the reasons for the denial of his 
claim, of his and VA's respective duties, and he was asked to 
provide information in his possession relevant to the claim.  
He was sent an additional VCAA letter by the appeals 
management center in May 2004.  The duty to assist letters 
and the supplemental statement of the case issued in January 
2005 specifically notified the veteran that VA would obtain 
all relevant evidence in the custody of a federal department 
or agency.  He was advised that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also asked to advise VA if there were 
any other information or evidence he considered relevant to 
this claim so that VA could help by getting that evidence.    

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Service 
medical records were previously obtained and associated with 
the claims folder.  Furthermore, VA medical records were 
obtained and associated with the claims folder.  The Board 
remanded this matter in December 2003 to obtain additional 
evidence and remanded this matter again in April 2005, to 
afford the veteran an opportunity to testify at a requested 
Travel Board hearing.  The veteran later canceled this 
hearing in September 2005.   

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The evidence 
of record includes examination reports, and the most recent 
examination report of November 2004 provides a current 
assessment of the veteran's condition based on review of the 
records, with the examiner stating that further examination 
would be unnecessary and wasteful in this instance.  

Given the foregoing, the Board finds that the purpose behind 
the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  
Mayfield, 19 Vet. App. at 123-29 (2005).  For these reasons, 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide this appeal.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. 
App. at 186-87; Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Service Connection

Service-connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2005).  In addition, service-connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. 
§ 3.303(d) (2005).  In order to establish service connection, 
a claimant must generally submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or relationship between the current disability and 
the in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).

For veterans who had service of ninety (90) days or more 
during a war period or peacetime service after December 31, 
1946, and any chronic disease such as epilepsy is manifest to 
a compensable degree within a year thereafter, there is a 
rebuttable presumption of service origin, absent affirmative 
evidence to the contrary, even if there is no evidence 
thereof during service.  38 U.S.C.A. §§ 1101, 1112, 1113 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002). A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence. See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

The veteran contends that he is entitled to service 
connection for a seizure disorder.

The report of the veteran's November 1998 enlistment 
examination revealed normal findings of his head, with no 
history of a seizure disorder given in the report of medical 
history.  Service medical records reflect that the veteran 
was seen repeatedly for complaints of a seizure disorder.  A 
May 1999 record reflects complaints of "passing out" with 
him blacking out for a few seconds and  falling down.  This 
was preceded by 2 or 3 minutes of headaches with no memory of 
the incident.  People would tell him what happened.  Initial 
onset was said to be in March 1999 after he was struck on the 
base of the skull with a pugil stick, which caused double 
vision and headaches.  There was no history of neurological 
symptoms since, no history of tonic/clonic, no incontinence 
and no post ictal signs.  There was no decreased vision, 
hearing or taste.  There was no numbness, weakness, light 
headedness or balance decreases.  He also denied shortness of 
breath, palpitations, "CP," "F," "C," or sweats.  He 
also denied tobacco, drug or alcohol use.  On examination his 
cranial nerves (CN) from II-XII were intact and the rest of 
the neurological examination was unremarkable.  He was 
assessed with history of recurrent episodes of memory loss 
increasing with frequency over time with history of posterior 
skull blunt trauma and normal neurological examination.  He 
was assessed with questionable absence seizures, questionable 
CNS lesion.  Plans for further testing including 
electroencephalogram (EEG) testing were made.  Another May 
1999 followup for blackouts likewise gave a history of onset 
in March 1999 days after he was struck on the posterior skull 
with a pugil stick and saw double vision.  He reported 
episodes of memory loss lasting seconds and increasing in 
frequency.  Witnesses told him that he had a blank stare, but 
no tonic/clonic/post ictal symptoms, and no lip smacking or 
blinking movements.  Again his CN were intact and the rest of 
his neurological examination was unremarkable. The assessment 
was history of complaints of general seizures and plans for a 
neurological consult were made to rule out seizure disorder.  

A May 1999 neurology consult for complaints of new onset of 
repeated absence attacks, momentary loss of awareness once a 
day, with witnesses describing a blank stare.  Onset was in 
early March 1999 a few days after being struck in the 
posterior skull with a pugil stick.  Again he was noted to 
have no tonic/clonic/post ictal symptoms, and no lip smacking 
or blinking movements.  His physical examination was  
completely normal, with CN II-XII intact and cerebellar 
function intact.  All other findings were within normal 
limits.   The provisional diagnosis was rule out seizure 
disorder.  The neurologist commented that he had never heard 
of  onset of absence seizure disorders in adulthood.  

A follow up later in May 1999 for his complaints of recurrent 
memory loss revealed that labs, CXR and EEG were all normal, 
and repeated neurological examinations were unremarkable.  He 
was assessed with no seizure disorder.  Records from the end 
of May 1999 reflect that the veteran was seen for a headache 
of four days duration, with a history of head trauma, with 
neurological examination again showing unremarkable findings 
and intact cranial nerves.  He was assessed with tension 
headaches.  

A June 1999 neurology consult revealed the veteran to have 
been hit with a pugil stick in March 1999 while wearing a 
helmet.  He denied loss of consciousness at the time but had 
double vision for six hours, described as blurry, but no 
clear separation of images.  He indicated that one week later 
while visiting his parents, he blacked out.  He described the 
episodes as losing time, staring for several seconds and then 
having trouble remembering events from the day before.  He 
stated that he had difficulty remembering what he studied for 
examinations.  He stated that he had fallen to the ground 
twice with his episodes.  He stated that his mother could 
best describe the incidents.  He described the incidents as 
happening once a day.  He also endorsed occipital headaches 
for 2 weeks, right side, not throbbing, no nausea, vomiting 
or photophobia.   

Examination was unremarkable and he was assessed with a 
normal neurologic examination.  The examiner stated that the 
veteran clearly had exaggeration of his symptoms.  The 
symptoms did not sound like a seizure disorder, the time 
frame for post concussive syndrome was not consistent.  
Symptoms did not typically worsen with time from the inciting 
event.  His parents were noted to be the best able to 
characterize his symptoms, but nobody from the military was.  
He was noted to have broke down crying when asked if he 
wanted to leave the service.  He was tangential, but when 
pushed to answer, he asked if he would receive an honorable 
discharge.  He had many signs of not adapting to military 
life.  Absence seizures did not begin in adulthood.  Adult 
seizures would be complex partial and typically do not last 
seconds, and do not involve amnesia for 24 hours prior to the 
event.  Generalized seizures were typical of post traumatic.  
Recommendations included further testing of magnetic 
resonance imaging (MRI) and EEG and follow up.  Separation 
from the service was recommended because of reported repeated 
alteration of consciousness.  The examiner doubted any 
association with the pugil stick incident.  A June 1999 
assessment concluded that the veteran had a normal 
neurological examination, with questionable episodes that the 
examiner doubted represented seizures.  The history was all 
wrong for neurophysiology.  Symptoms were usually maximal at 
the onset and improved over time from the inciting event.  
The veteran was said to have many indicators of failure to 
adapt to full duty in the service.  Recommendations were to 
do further testing with MRI and EEG's and if normal, 
separation was strongly advised.  

A series of EEG reports done in June 1999 under both regular 
and sleep deprived conditions were interpreted as normal.  
His June 1999 brain MRI was likewise normal.  A July 1999 
follow up to rule out seizure disorder post neurological 
consult with EEG and MRI assessed the veteran as having 
normal neurological findings for rule out seizures.  A July 
1999 separation medical evaluation noted a possible seizure 
disorder, although his neurological examination was normal.   
An August 1999 mental health record indicated that the 
veteran was being separated from service due to a seizure 
disorder and there was no obvious evidence of mental illness.  

VA treatment records reflect that the veteran underwent a 
neurology consult in November 1999.  He was referred for a 
history of blackouts since March 1999 when he was hit in the 
head with a pugil stick.  He reported double vision 
immediately after the accident and five days later he had his 
first blackout episode while he was sitting and listening to 
an instructor.  He reportedly had a second blackout episode 
while driving with his mother.  His mother had described him 
as out for about a minute with a blank stare.  He indicated 
that he was foggy for about five minutes later and was unable 
to drive.  He indicated that he fell during one of the black 
out episodes.  He also complained about headaches interfering 
with his sleep and short term memory problems since his head 
injury.  Neurological examination revealed him to be alert, 
oriented and cooperative.  He recalled 2 out of 3 words with 
a five minute delay and could pick the third with multiple 
choice.  Language was normal and there was no apraxia.  He 
performed Luria motor sequences well bilaterally.  His 
response inhibition was normal.  Contrasting programs were 
performed without difficulty.  He could spell world forward 
and backward.  There were mild difficulties with simple 
calculations.  Cranial examination was normal.  Visual fields 
were full.  Sensation was normal as were reflexes.  His gait 
and station were normal.  The assessment was episodic loss of 
consciousness of undetermined cause.  If these were seizures, 
they would have to be complex partial seizures.  There were 
complaints of memory impairment.  Plans included further 
testing with EEG and MRI and the veteran was advised not to 
drive until further workup.  

A November 1999 VA neuropsychological evaluation noted the 
history of short term memory problems, irritability and 
blackouts following a mild head injury in March 1999.  Again 
the history of being struck in the head followed by diplopia 
for 24 hours afterwards was reported.  A history of blackouts 
one week later was reported.  The blackout episodes were 
reported as him staring straight ahead for several seconds, 
and he was amnesiac for these events.  His mother initially 
thought sleep deprivation was the cause, but he also had an 
episode after sleeping 14 hours.  He reported falling and one 
time burning in himself while cooking during these episodes.  
He was noted to have had normal MRI and EEG results while 
still in the military.  He denied any history of other head 
injury, seizures or stroke.  He denied drinking alcohol or 
drug use. 

Following a lengthy psychological evaluation which included 
administering psychological tests, the examiner noted that 
the veteran demonstrated mild difficulties with attentional 
functioning and his poor performance of some of the verbal 
memory measures may have been due to difficulties attending 
to the information.  This was shown when he was better able 
to recall information when self paced, but when presented in 
a fixed time limited format he displayed deficits with 
learning and retrieval of verbal information.  His frontal 
executive functioning appeared to be grossly intact.  His 
mildly impaired attentional and memory difficulties could be 
the result of a mild brain injury, but could also be the 
result of attentional lapses resulting from ongoing pain and 
physical discomfort.  

VA treatment notes from 2000 reflect complaints of a possible 
seizure disorder.  In February 2000 he reported quite a few 
"blackouts" since his November 1999 initial evaluation.  He 
was noted to have had a normal EEG and MRI.  The impression 
was blackouts of unknown cause, suspect seizure disorder.  In 
June 2000 he was seen in primary care for problems that 
included his claimed seizure disorder.  The November 1999 
neurology consult was noted to be without diagnosis.  
Examination revealed no remarkable findings on neurological 
evaluation and he was assessed with rule out seizure 
disorder.  Also diagnosed was most likely post concussion 
syndrome headaches.  An August 2000 followup record assessed 
possible seizure disorder.  

Private medical records from 2000 revealed evaluation for his 
claimed seizure disorder.  An August 2000 private 
psychological evaluation related the history of head injury 
and the veteran stated that he developed a seizure disorder 
thereafter.  He described his seizure as staring off into 
space.  He also was forgetful.  He reported his seizures as 
beginning around a week after his injury and his last seizure 
was about a month ago.  Following psychological evaluation, 
he was given an assessment that included an Axis III 
diagnosis of history of head trauma, seizure disorder.  An 
August 2000 private examination for disability determination 
stated that the veteran had a history of head injury in the 
service when hit in the head with a pugle stick, which 
cracked his helmet.  Examination of the veteran revealed no 
significant findings pertinent to his seizure claim, other 
than a notation that the veteran seemed somewhat "slow."  
The examiner did opine that he felt the veteran suffered 
severe closed head trauma while in the military and has 
sustained probable brain damage, the exact amount this 
examiner could not ascertain with available examination 
skills.  

One of the individuals who signed the August 2000 disability 
examination filled out a functional capacity report in 
November 2000, and the same day wrote a note stating that 
there was no doubt in his mind that the veteran sustained 
significant injury and was incapable of employment.  
Headaches and seizures were given as the reason for the 
veteran's disability from employment.  

The report of a February 2001 VA examination gave a history 
of the veteran  having injured his head in boot camp in March 
1999, when he was struck by a pugil stick.  According to the 
claims file he had about four to six hours of double vision.  
Following that , he had an episode about once a day of what 
appeared to be blank stares and could be easily aroused from 
this at the time.  There was no evidence at that time of 
tonic/clonic activity or any generalized disorder other than 
the blank staring spells.  These reportedly lasted a minute 
at a time. He was noted to have normal MRI and EEG results in 
1999.  Since that time, he reported his seizures pretty much 
remained the same.  His recollection of events were different 
than what the examiner had in the claims file.  He stated 
that he had 24 hours of double vision and would have passing 
out episodes where he would completely fall over.  His mother 
had never seen him fall, but did state that if he was sitting 
down in a chair and had one of these episodes, she had 
difficulty for about one minute waking him up, in terms of 
him staring forward and her waving her hand in front of his 
eyes.  If she shook him or called his name loudly he would 
come out of it and there would be no postictal confusion.  He 
did not urinate on himself, there was no jerking, lip 
smacking or tongue biting.  These episodes did not occur when 
he was asleep.  His mother reported him "falling asleep" 
during a drive one time and stated that this was one of his 
"spells."  The rest of his complaints focused on a right 
arm and shoulder problem.  

Physical examination in pertinent part revealed on neurologic 
examination his cortical functions were intact and he had 
good concentration in short term and long term memory.  
Although he had difficulty telling when he got out of service 
or what month it was, he had very crisp memory for other 
events, particularly those regarding his injury and any 
doctor's visit he has been to.  Although he complained of 
being unable to do anything due to arm pain, he was noted to 
have dirty nails indicative of working on a car and admitted 
to have been working on one the day before.  Again the 
remainder of his higher cortical functions were intact and 
very good.  Cranial nerve examination was normal for CN II 
through XII.  His motor was normal in all extremities and 
reflexes were 2+ in all extremities and intact.  His 
cerebellum was intact as was his gait.  His sensory was 
intact although he complained of numbness in the right arm on 
specific sensory testing.  When doing other tasks which were 
supposedly testing higher cortical functions he had no 
problems with sensation in that arm.  

The assessment in the February 2001 VA examination was that 
the veteran had a history of head injury in service.  He had 
numerous complaints related to that, one of which was a 
possible seizure disorder.  He had been evaluated by 
neurology and it was advised that he have inpatient 
monitoring at the seizure service to further characterize 
these events.  At this point they were diagnosed as 
idiopathic blackout spells and this examiner would have to 
agree.  Although blackout periods and staring were associated 
with seizure disorder, he had no other indicators at this 
point of a seizure disorder either on examination or by 
history.  He was also noted to give inconsistent details 
regarding these episodes, telling this examiner that he fell 
on a stove and burned his arm and telling someone else he 
burned his arm on a tailpipe.  

The examiner in February 2001 expressed his doubt that the 
veteran had a seizure disorder, and expressed that the 
veteran should have followed up with his last November 2000 
appointment for further workup.  Likewise there was no 
evidence that his condition was consistent with narcolepsy.   
He did not have a family history of this, nor did it appear 
to be related to specific over excitement or laughing.  In 
general the veteran appeared depressed and this examiner 
suggested he undergo a psychological evaluation.  He was 
noted to have had an extensive psychological examination in 
December 1999 which indicated probably anxiety and depression 
as well as a sleep disturbance relative to pain in his neck.  
A February 2001 addendum contained the opinion that there was 
not any evidence that the veteran suffered from organic brain 
syndrome.  No further studies were deemed necessary but a 
psychological evaluation was warranted.  

The report of a June 2001 VA examination involved a chart 
review by the same examiner who had conducted the February 
2001 examination.  Again his history of seizures developing 
since his March 1999 head injury was related, with a history 
of grogginess for 10 minutes and double vision for 24 hours.  
Later on he apparently developed blackout spells and was told 
that he had seizures.  It was this examiner's opinion that at 
the time, the veteran did not have organic brain syndrome.  
The examiner was now asked to address whether or not this 
veteran suffered from some organic brain syndrome or 
cognitive deficit associated with the veteran's in service 
head injury.  The examiner reviewed the veteran's claims file 
and had at least three neuropsychological evaluations.  

Following review, the examiner opined that based on his 
examination as well as information from prior examiners, the 
veteran did not suffer from an organic brain syndrome or a 
cognitive defect associated with head injury in the service.  
The examiner based this opinion on the nature of the 
veteran's head injury.  The veteran stated that he was hit on 
top of the head with a stick which caused double vision and 
some boggy thought processes for about 10 minutes.  

The examiner then discussed why the veteran's head injury 
should not have discussed hippocampus damage and noted that 
individuals with injury to the temporal lobe and hippocampus 
can develop a seizure disorder.  These seizures were 
typically of the complex partial type.  MRI testing can 
typically show evidence of damage to the region as 
hemosiderin deposits, and evidence of parenchymal damage in 
the brain itself.  The veteran's MRI was not consistent with 
this.  Likewise, EEG's were helpful in diagnosing about 90 
percent of persons with complex partial seizure disorder, and 
a single EEG would reveal abnormalities.  The sensitivity of 
the EEG increased to 98 or 99 percent if the person had three 
normal EEG's.   The examiner suggested that further testing 
at the epilepsy monitoring unit could be beneficial but noted 
that the veteran failed to show up for previously scheduled 
testing.  In summary the examiner opined that the veteran 
does not have an organic brain syndrome or a cognitive 
disorder caused by his head injury in the service.  

The report of a June 2002 private psychological examination 
in conjunction with a disability claim, primarily addressed 
psychological findings and their affect on the veteran's 
employability.  However some pertinent history and findings 
regarding his claimed seizure disorder were made.  He gave a 
history of having sustained a head injury during hand to hand 
combat training in 1999.  He reported that his symptoms were 
not readily evident, but after he finished boot camp and gone 
into infantry school, he began experiencing blackouts and 
seizures.  He stated that he was placed in a platoon but 
couldn't "keep up."  He reported that he continued to 
experience both petit mal and grand mal symptoms.   Therein, 
he claimed his seizure frequency varied ranging from a couple 
per week to three a month.  The last episode occurred about 
three weeks ago.  He reported that he was subject to staring 
spells and if he is standing, will fall down.  He indicated 
that he injured himself a couple of times.  He indicted that 
one time he burned his arm and another time nearly cut off 
his finger as a result of the seizures.  He denied urinary or 
fecal  incontinence and denied any postictal confusion or 
disorientation.  He indicated that he was being treated at 
the VA and was on nine different medications, including 
anticonvulsant medication.  The rest of the examination 
focused on his cognitive problems and their affect on his 
ability to function.  The diagnoses included dementia 
secondary to head trauma.  Axis III diagnosis included 
history of head trauma.  

EEG reports of record read as follows:  A December 1999 one 
was within normal limits in the awake and drowsy states.  No 
stage II sleep was seen.  No clear epileptiform features were 
seen.  If further work up was desired then a sleep deprived 
EEG may be helpful.  Clinical correlation was recommended.  A 
January 2001 and June 2001 EEG report were within normal 
limits in the awake and drowsy states.  A series of long term 
and standard EEG's done in June 2004 all revealed normal 
findings.  The long term EEG video monitoring from June 2004 
showed no epileptiform features either ictal or interictal.  
The one event of an arousal with myoclonic jerks reported by 
the veteran was interpreted as the veteran's 
misinterpretation of a normal physiologic phenomenon.  There 
was no evidence to support an uncontrolled seizure disorder.  

The report of a November 2004 VA examination included review 
of the claims file.  Examination of the veteran was not 
necessary as the medical records were comprehensive.  Service 
medical records were reviewed in detail and were noted to 
include reports of the veteran passing out since March 1999 
with neurology consult to rule out seizure disorder revealing 
normal neurological findings and signs and symptoms not 
consistent with a seizure disorder.  EEG's in service were 
noted to show no evidence of a seizure disorder.  He was 
noted to have been evaluated in November 1999 for history of 
blackouts since March 1999, with normal neurological 
examination and test results, including EEG.  The examiner 
noted an August 2000 medical document written by a 
physician's assistant which found the veteran to have 
suffered a severe closed head trauma in the military to not 
be supported by the veteran's service medical records.  Other 
medical records from August 2000 were reviewed and a seizure 
disorder was noted to have been documented by a psychologist 
on a DSM-IV  diagnosis.  This was noted to be based on the 
veteran's reported history.  

A February 2001 VA examination was noted to have found 
"idiopathic blackout spells" but the examining doctor found 
no other indicators at this point of a seizure disorder 
either on examination or by history.  The veteran was noted 
by the examiner in February 2001 to give inconsistent details 
regarding his episodes, and he also failed to follow up with 
neurology as advised.  The same examiner who saw the veteran 
in February 2001 also evaluated the veteran in June 2001 and 
found the veteran to have no evidence of organic brain 
syndrome, and EEG reports from service and thereafter all 
reported as normal.  The examiner noted that the veteran was 
seen by the VA neurology service in June 2004, with EEG 
monitoring over several days showing no evidence to support a 
finding of an uncontrolled seizure disorder.  He was found to 
not have any evidence of seizure activity.  The veteran's 
discharge diagnosis in June 2004 was noted to be non 
epileptic paroxysmal events and it was reported that the 
veteran's account of his events could not be consistent with 
a description of seizure activity.  The examiner who 
evaluated the veteran in 2001 VA examinations was not 
available to review this veteran's case again.   The current 
examiner reviewed the entire claims folder and found the 
veteran to have no documented evidence of a seizure disorder.  
This examiner agreed with the examiner from 2001 that the 
veteran does not suffer from an organic brain syndrome or a 
cognitive deficit associated with the head injury that he 
sustained in service.  This opinion was based on the nature 
of the veteran's head injury.  The veteran reported that he 
was hit at the occiput in March 1999 during pugil stick 
training.  He reported wearing a helmet and denied loss of 
consciousness.  He reported that blackouts episodes began 
occurring one week later.  He had continued to have normal 
neurological examinations through June of 2004 and he had 
undergone multiple EEG tests that have failed to demonstrate 
seizure activity.  

The examiner in November 2004 addressed three questions posed 
by the remand.  He stated that his review of the examination 
report prepared in connection with the veteran's examination 
at the epilepsy monitoring unit did not modify the earlier 
opinion regarding the existence of a seizure  disorder in 
June 2001.  The examiner pointed out that the veteran was 
hospitalized and underwent continuous EEG monitoring in June 
2004 which revealed no evidence of seizure activity and the 
veteran was found to have non epileptic paroxysmal events as 
per the staff neurologist.  The fact that this veteran had no 
documentation of seizure activity and thus no evidence of a 
seizure disorder was consistent with the examiner's opinion 
of February and June 2001.  Regarding a review of the 
veteran's service medical records, and the November 1999 VA 
examination report,  the examiner indicated that this also 
did not cause him to modify his opinion regarding the 
veteran's claimed seizure disorder.  

The examiner in November 2004 opined that the veteran has no 
documented evidence of a seizure disorder and that this 
opinion remained the same after reviewing all documents in 
the claims file to include service medical records and the 
November 1999 VA examination report.  Likewise the examiner 
stated that his review of the veteran's private medical 
records from August 2000 did not cause him to modify his 
opinion.  The examiner found no supportive evidence to lend 
credence to the report generated by the physician's assistant 
(PA) in August 2000.  The PA was noted to report that the 
veteran suffered a closed head injury in the military and 
that he sustained probable brain damage.  There were no 
medical records to support this claim by the PA.  The veteran 
did not lose consciousness  with the head injury in March 
1999 and his reported blackouts did not begin until about one 
week after the injury reported by the veteran.  Furthermore 
the licensed psychologist who reported seizure disorder did 
so only based on the veteran's self reported history.  Again 
the multiple normal neurological examinations and EEG's were 
pointed out.  This the examiner's opinion was not modified by 
reviewing the August 2000 private medical records.  

The examiner in November 2004 concluded that based on review 
of all the veteran's medical records in his claims file and 
in the computer system, the examiner found the veteran to 
have no evidence of a seizure disorder.  The veteran had 
undergone multiple EEG's and these studies failed to document 
epileptiform features.  Further EEG studies on this veteran 
were a waste of resources in this examiner's opinion.   

Based on review of the evidence, the Board finds that the 
preponderance of the evidence is against a grant of service 
connection for a seizure disorder.  The bulk of the medical 
evidence reflects that the veteran does not have a seizure 
disorder due to service or any incident therein.  In 
particular, the November 2004 VA examination for epilepsy and 
narcolepsy involved a thorough review of the records in the 
claims file, including service medical records and all 
medical records to include diagnostic testing, with the most 
recent EEG's from June 2004 also addressed in detail.  This 
examiner concluded that the veteran does not have a seizure 
disorder due to service.  The examiner also addressed the 
more favorable evidence of record and dismissed the findings 
and conclusions made from such medical personnel who found 
either a seizure disorder or organic brain damage as findings 
that were made by medical personnel who did not have the full 
record before them and relied on the veteran's own account of 
his medical problems.  

The examiner from November 2004 also noted that the August 
2000 private medical opinion that the veteran had suffered 
from residuals of closed head injury had been made by a 
physician's assistant and another opinion from that month 
that diagnosed seizure disorder was made by a psychologist, 
neither of whom had access to the veteran's complete records.  
The examiner in November 2004 concurred with the opinions 
from other VA neurologists who found no evidence of a seizure 
disorder in prior examinations from 2001.  The Board likewise 
notes that favorable evidence not cited by the November 2004 
examiner, such as the June 2002 private psychological 
evaluation made by a psychologist and included a history of 
head trauma and seizure disorder appears to not have been 
made with all the records for review that the examiner had in 
November 2004.

Likewise repeated EEG results throughout the years did not 
reveal any evidence of a seizure disorder.  The examiner in 
November 2004 also noted that other neurologists, including 
back in the service medical records, found the veteran to not 
be suffering from a seizure disorder.  The Board notes that 
the unfavorable neurological evidence cited in the November 
2004 examination are of record and none of this evidence 
suggests the existence of a seizure disorder.  

Accordingly, for the reasons stated above, the Board finds 
that entitlement to service connection for a seizure disorder 
is not warranted, and there is no doubt to be resolved, as 
the bulk of the evidence is unfavorable in this case.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for a seizure disorder is denied.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


